Per Curiam.
Appellant sued tbe administrator of tbe estate of Samuel Newman et al. to recover for money loaned and obtained a verdict in bis favor. Tbe superior court of Spokane county set aside tbe verdict and granted a *482new trial. This appeal is from that order. The order appealed from recites:
. “. . . that this court erred in allowing the above named plaintiff in the trial of said cause, to testify in his own behalf as to transactions had by him with and as to statements made to him by the said Samuel Newman, deceased.”
No statement of facts or bill of exceptions embodying the evidence has been sent to this court, and we are unable to say that the order granting a new trial was erroneous.
Affirmed.